Case 1:20-cv-00246-JMS-KJM Document 19 Filed 04/07/21 Page 1 of 2            PageID #: 118




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


  ELIZABETH KANE, Bankruptcy                    CIV. NO. 20-00246 JMS-KJM
  Trustee, et al.,
                                                ORDER ADOPTING
                                                RECOMMENDATION TO
         Plaintiffs,
                                                CONSOLIDATE
         vs.
  PACAP AVIATION FINANCE, LLC, et
  al.,

         Defendants.



       ORDER ADOPTING RECOMMENDATION TO CONSOLIDATE

               On March 23, 2021, U.S. Bankruptcy Judge Robert J. Faris issued a

  Recommendation to Consolidate. ECF No. 16-1. Judge Faris recommended that

  this Court consolidate this case with Civil No. 19-00574 JAO-RT because “[b]oth

  cases arise out of the same set of acts and transactions; virtually the same

  discovery is appropriate in both cases; and the evidence presented at trial in the

  two cases will likely be identical.” Id. at PageID # 104. Although he noted that

  the parties seek different remedies, he concluded that consolidation would reduce

  the risk of an excessive or insufficient remedy and would promote efficiency. Id.

  Judge Faris further recommended that the Court set a date for the consolidated
Case 1:20-cv-00246-JMS-KJM Document 19 Filed 04/07/21 Page 2 of 2                 PageID #: 119




  trial, withdraw the reference 90 days before the trial date, and issue a new Rule 16

  Scheduling Order with the dates agreed to by the parties. Id.

               On March 24, 2021, the Court directed the parties to file any

  objections to the Recommendation by April 6, 2021. There being no objections,

  the Court ADOPTS Judge Faris’ Recommendation. This matter will remain with

  Judge Faris for all other purposes until 90 days before trial.

        IT IS SO ORDERED.

        DATED:        Honolulu, Hawai‘i, April 7, 2021.



                                              /s/ J. Michael Seabright
                                             J. Michael Seabright
                                             Chief United States District Judge




  Civ. No. 20-00246 JMS-KJM, Kane v. Pacap Aviation Finance, LLC, Order Adopting
  Recommendation To Consolidate




                                             2
